J-A21044-17

                             2017 PA Super 324


IN THE INTEREST OF: H.K.                :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
APPEAL OF: GREENE COUNTY                :
CHILDREN AND YOUTH SERVICES             :   No. 474 WDA 2017

               Appeal from the Order Entered March 2, 2017
              In the Court of Common Pleas of Greene County
                     Domestic Relations at No. DP-2016

BEFORE:    BENDER, P.J.E., OLSON, and STABILE, JJ.

OPINION BY STABILE, J.:                             FILED OCTOBER 13, 2017

      Greene County Children and Youth Services (“CYS”) appeals from the

order entered March 2, 2017, which dismissed its dependency petition with

respect to H.K. (“Child”), a female born in April 2007, and returned Child to

the care of her parents, W.K. and P.K (collectively, “Parents”). After careful

review, we reverse the trial court’s March 2, 2017 order, reinstate the

December 28, 2016 order adjudicating Child dependent, and remand for

further proceedings consistent with this Opinion.

      We summarize the relevant factual and procedural history of this

matter as follows. CYS filed an application for emergency protective custody

of Child on December 16, 2016.       In its application, CYS averred that it

received a report alleging that Child was being sexually abused by her

brother. Application for Emergency Protective Custody, 12/16/16, at 3. The

report further alleged that Parents were aware of the abuse, but were doing
J-A21044-17



nothing to stop it. Id. The Honorable Louis Dayich granted the application

and entered an order for emergency protective custody, placing Child in

foster care. Child remained in foster care pursuant to a shelter care order

entered December 20, 2016.

       On December 22, 2016, the parties appeared for a dependency

hearing before Master Kimberly Simon-Pratt.      Following the hearing, on

December 27, 2016, Master Simon-Pratt issued a recommendation that Child

be adjudicated dependent and remain in foster care.         That same day,

Parents filed a document entitled “Request for De Novo Hearing,” requesting

a new dependency hearing before a judge. Judge Dayich accepted Master

Simon-Pratt’s recommendation and adjudicated Child dependent by order

dated December 27, 2017, and entered December 28, 2017.

       On January 6, 2017, Greene County President Judge, the Honorable

Farley Toothman (“the trial court” or “the court”), granted Parents’ “Request

for De Novo Hearing,” and scheduled a dependency rehearing. 1            The

rehearing commenced before the trial court on January 30, 2017, and

continued on March 2, 2017. On March 2, 2017, counsel for Parents made

an oral motion requesting that the court dismiss CYS’s dependency petition.

Specifically, counsel for Parents argued that the court violated the Rules of


____________________________________________


1
   It is not clear from the record exactly when or why the case was
transferred from Judge Dayich to the trial court.




                                           -2-
J-A21044-17



Juvenile Court Procedure by failing to conduct the rehearing within seven

days of receiving Master Simon-Pratt’s recommendation, and that the court’s

procedural misstep deprived it of jurisdiction to further consider CYS’s

petition.2 N.T., 3/2/17, at 21. After interviewing Child, the court recessed

the rehearing to consider Parents’ motion.        Id. at 93-95.     The court

ultimately granted Parents’ motion, and entered an order concluding that it

lacked jurisdiction, and that it was in Child’s best interests to be returned

immediately to the care of Parents. CYS timely filed a notice of appeal on

March 24, 2017, along with a concise statement of errors complained of on

appeal.

       CYS now raises the following issues for our review, which we have

reordered for ease of disposition.

       [1.] Whether the parents[’] filing on December 27, 2016 entitled
       “request for de novo hearing” was defective for its failure to
       follow Rule 1191 of the Rules of Juvenile Court Procedure in that
       the parents failed to aver reasons for the challenge as required
       by Rule 1191(c)[?]      Additionally, whether the request was
       defective in that it was not served on all parties as required by
       law in that the parents failed to serve the guardian ad litem with
       their pleading[?]

       [2.] Whether the Trial Court committed error in determining that
       its failure to conduct a re-hearing pursuant to Rule 1191 of the
       Rules of Juvenile Court Procedure result[ed] in the Trial Court
       [being] “without jurisdiction to further consider the petition of
       [CYS]”?

____________________________________________


2
  Parents first raised this issue on the record in a document entitled
“Objections,” filed February 27, 2017.



                                           -3-
J-A21044-17


       3. Whether the Trial Court committed error or violated the due
       process rights of [CYS] by determining that it was in the best
       interest to return the minor child to the custody of her parents
       when the Trial Court had not heard the evidence that would have
       been presented by [CYS] had the Court allowed the hearing to
       continue[?]

CYS’s Brief at 1-2.

       In dependency matters, we review the trial court’s order pursuant to

an abuse of discretion standard of review. In re R.J.T., 9 A.3d 1179, 1190

(Pa. 2010).      As such, we must accept the court’s findings of fact and

credibility determinations if they are supported by the record, but we need

not accept the court’s inferences or conclusions of law.        Id.   In addition,

when reviewing a court’s conclusion that it lacks subject matter jurisdiction,

our standard of review is de novo. S.K.C. v. J.L.C., 94 A.3d 402, 406 (Pa.

Super. 2014) (citing Beneficial Consumer Discount Co. v. Vukman, 77

A.3d 547, 550 (Pa. 2013)).

       Pursuant to the Juvenile Act, and our Rules of Juvenile Court

Procedure, the president judge of a court of common pleas, or his or her

designee, may appoint masters to conduct hearings in select dependency

matters. 42 Pa.C.S.A. § 6305; Pa.R.J.C.P. 1185, 1187.3 However, parties in

dependency matters have a right to a hearing before a judge.          42 Pa.C.S.A.

§ 6305(b); Pa.R.J.C.P. 1187(B)(1).             Prior to the commencement of any

____________________________________________


3
 The Rules of Juvenile Court Procedure pertaining to masters were amended
on April 6, 2017. The amendments, which take effect September 1, 2017,
provide that masters will now be known as “juvenile court hearing officers.”



                                           -4-
J-A21044-17



hearing before a master, the master must inform the parties of that right.

42 Pa.C.S.A. § 6305(b); Pa.R.J.C.P. 1187(B)(1). If a party objects to having

his or her case heard by the master, a hearing before a judge must be

scheduled immediately.4 42 Pa.C.S.A. § 6305(b); Pa.R.J.C.P. 1187(B)(2).

       Even if the parties consent to a hearing before a master, the master’s

recommendation is subject to approval by a judge. Pa.R.J.C.P. 1191, cmt.

The Juvenile Act provides that “[a] rehearing before the judge may be

ordered by the judge at any time upon cause shown. Unless a rehearing is

ordered, the findings and recommendations become the findings and order

of the court when confirmed in writing by the judge.”          42 Pa.C.S.A. §

6305(d).     In addition, the Rules of Juvenile Court Procedure provide the

following guidance on how and when a party may challenge a master’s

recommendation, and how and when a trial court may accept that

recommendation.

       C. Challenge to Recommendation. A party may challenge the
       master’s recommendation by filing a motion with the clerk of
       courts within three days of receipt of the recommendation. The
       motion shall request a rehearing by the judge and aver reasons
       for the challenge.

       D. Judicial Action. Within seven days of receipt of the master’s
       findings and recommendation, the judge shall review the
       findings and recommendation of the master and:

____________________________________________


4
 A claim that a master failed to notify a party of his or her right to a hearing
before a judge is waived if not raised in a timely fashion. In re A.S., 594
A.2d 714, 717 (Pa. Super. 1991)



                                           -5-
J-A21044-17


      (1) accept the recommendation by order;

      (2) reject the recommendation and issue an order with a
      different disposition;

      (3) send the recommendation back to the master for more
      specific findings; or

      (4) conduct a rehearing.

Pa.R.J.C.P. 1191(C)-(D).

      With this authority in mind, we now turn to the issues raised by CYS

on appeal. In its first issue, CYS argues that the trial court erred by granting

Parents’ “Request for De Novo Hearing.” CYS’s Brief at 9-11. CYS argues

that Parents’ failed to comply with Rule 1191(C), because they filed a

request for a “de novo hearing” rather than a “rehearing,” and because they

did   not   aver   reasons   for   their   challenge   to   Master   Simon-Pratt’s

recommendation.      Id. at 9-10.    CYS further argues that Parents failed to

serve their request on Child’s guardian ad litem. Id. Finally, CYS argues

that Judge Dayich complied with Rule 1191(D) by accepting Master Simon-

Pratt’s recommendation within seven days, that Parents did not have a right

to a rehearing under the Rules, and that the trial court erred by granting a

rehearing after Judge Dayich accepted the recommendation. Id. at 10.

      In its opinion, the trial court explained its decision to accept Parents’

“Request for De Novo Hearing” as follows.

            While [Rule 1191(C)] governs the requirements the
      attorney must follow in submitting his motion in the matter, it
      places no restriction on the discretion of the Court in accepting
      defective pleadings.



                                       -6-
J-A21044-17


            In this matter, the Court had to weigh any procedural
      defects in form and service of the petition against the best
      interests of the minor child in a matter involving a child removed
      from the parental home due to allegations of sibling sexual
      abuse.

            Finally, the record from the January 30, 2017 and March 2,
      2017 hearing does not show a prejudicial effect resulting from
      the Court accepting the petition upon any part[y].

            Therefore, the Court respectfully submits that it did not err
      in accepting [Parents’] “Request for De Novo Hearing.”

Trial Court Opinion, 4/20/17, at 10 (unpaginated).

      We agree with CYS that the trial court erred by scheduling a rehearing

on its dependency petition. Critically, neither the Juvenile Act, nor the Rules

of Juvenile Court Procedure, provides that parties have a right to a rehearing

after a dependency hearing before a master. The Juvenile Act provides that

a court “may” order a rehearing, but only upon cause shown. 42 Pa.C.S.A. §

6305(d); see also In re A.M., 530 A.2d 430, 432 (Pa. Super. 1987)

(explaining that, since the court “must exercise discretion as to whether or

not such rehearing must be granted, it cannot be maintained that a

respondent has a right to review. Obviously, the legislature intended to

grant the juvenile judge authority to rehear a case heard by a master if he

deemed it necessary.”).

      Similarly, the Rules of Juvenile Court Procedure provide that a party

may request a rehearing, but contain no provision requiring that a party’s




                                     -7-
J-A21044-17



request must be granted.5         Pa.R.J.C.P. 1191(C)-(D). While parties have a

right to a hearing before a judge, any party seeking to exercise that right

must object prior to the commencement of the hearing before the master.

42 Pa.C.S.A. § 6305(b); Pa.R.J.C.P. 1187(B)(1). Once a party has agreed to

proceed before the master, our law does not permit that party to obtain a

rehearing simply because he or she is unhappy with the result.6

       In this case, Master Simon-Pratt issued her recommendation that Child

be adjudicated dependent on December 27, 2016, and Parents filed their

“Request for De Novo Hearing” that same day. Pursuant to Rule 1191(D),

Judge Dayich then had seven days to accept the recommendation, reject the

recommendation, send the recommendation back to Master Simon-Pratt for

more specific findings, or conduct a rehearing. Pa.R.J.C.P. 1191(D). Judge

Dayich timely complied with Rule 1191(D) by accepting Master Simon-Pratt’s

recommendation a day later, by order dated December 27, 2016, and
____________________________________________


5
   Cf. Pa.R.C.P. 1910.11(i) (providing in actions for support that “[i]f a
demand is filed, there shall be a hearing de novo before the court.”)
(emphasis added); Pa.R.C.P. 1920.55-3(c) (providing in actions for divorce
or annulment that “any party may file a written demand for a hearing de
novo. If a demand is filed, the court shall hold a hearing de novo and enter
a final decree.”) (emphasis added).
6
  Notably, once a child is adjudicated dependent, the trial court must
conduct periodic permanency review hearings during which it assesses,
among other things, whether the child remains dependent.       See 42
Pa.C.S.A. § 6351(e)-(f.1); Pa.R.J.C.P. 1607-1609. Thus, being denied a
rehearing does not prevent a parent from later challenging a child’s
dependency before a judge.




                                           -8-
J-A21044-17



entered     December    28,   2016.    By   accepting   Master    Simon-Pratt’s

recommendation, Judge Dayich denied Parents “Request for De Novo

Hearing,” and Parents were not entitled to a rehearing as of right.

      Moreover, following Judge Dayich’s acceptance of Master Simon-Pratt’s

recommendation, the trial court had no discretion to overrule Judge Dayich’s

decision by scheduling a rehearing. At the outset, this presents a coordinate

jurisdiction problem.

      One of the distinct rules that are encompassed within the “law of
      the case” doctrine is the coordinate jurisdiction rule. Generally,
      the coordinate jurisdiction rule commands that upon transfer of
      a matter between trial judges of coordinate jurisdiction, a
      transferee trial judge may not alter resolution of a legal question
      previously decided by a transferor trial judge. More simply
      stated, judges of coordinate jurisdiction should not overrule each
      other's decisions.

             The reason for this respect for an equal tribunal’s decision,
      as explained by our court, is that the coordinate jurisdiction rule
      is “based on a policy of fostering the finality of pre-trial
      applications in an effort to maintain judicial economy and
      efficiency.” Furthermore, consistent with the law of the case
      doctrine, the coordinate jurisdiction rule serves to protect the
      expectations of the parties, to insure uniformity of decisions, to
      maintain consistency in proceedings, to effectuate the
      administration of justice, and to bring finality to the litigation.

Zane v. Friends Hosp., 836 A.2d 25, 29 (Pa. 2003) (citations and footnote

omitted).

      Setting coordinate jurisdiction concerns aside, the Juvenile Act and the

Rules of Juvenile Court Procedure do not permit a trial court to enter a

master’s recommendation as an order of court and then immediately grant a

rehearing on the very order that it just entered.       While the Juvenile Act


                                      -9-
J-A21044-17



provides that a court may order a rehearing “at any time,” it goes on to say

that, “[u]nless a rehearing is ordered, the findings and recommendations

become the findings and order of the court when confirmed in writing by the

judge.”    42 Pa.C.S.A. § 6305(d).             Further, the Rules of Juvenile Court

Procedure provide that a court must take one of four actions upon receiving

a master’s recommendation, separated by a disjunctive “or.”             Pa.R.J.C.P.

1191(D) (providing that the judge shall “(1) accept the recommendation by

order; (2) reject the recommendation and issue an order with a different

disposition; (3) send the recommendation back to the master for more

specific findings; or (4) conduct a rehearing.”). This language confirms that

any rehearing must occur prior to the acceptance of a recommendation.

       Finally, to the extent a trial court has the discretion to order a

rehearing after accepting a master’s recommendation, it can do so only

“upon cause shown.”          42 Pa.C.S.A. § 6305(d).         In this case, Parents’

“Request for De Novo Hearing” contained no averments from which the court

could conclude that Parents had shown cause for a rehearing. Indeed, the

“Request for De Novo Hearing” contained no averments at all. 7            Thus, we




____________________________________________


7
  The “Request for De Novo Hearing” provided, in its entirety, as follows:
“AND NOW, this 27th day of December, 2016, the Parents, [Parents], hereby
request   a   de   novo   hearing  from    the   December      22,   2016
Reccomendation/Order [sic] issued by the Court.” Request for De Novo
Hearing, 12/27/16.



                                          - 10 -
J-A21044-17



conclude that the court erred by granting Parents’ “Request for De Novo

Hearing” and scheduling a rehearing on CYS’s dependency petition.

      Even assuming for the sake of argument that the trial court did not err

by ordering a rehearing on CYS’s dependency petition, we agree with CYS

that it erred by concluding that it no longer possessed jurisdiction due to its

own failure to conduct that rehearing within seven days. In its second issue

on appeal, CYS argues that a trial court’s failure to conduct a timely

rehearing does not result in the loss of the court’s jurisdiction. CYS’s Brief at

8-9. Rather, CYS contends “that the consequence of a tardy hearing is an

automatic activation of the right of the child and [her] parents to the

immediate release of the child from the State[’]s custody[.]” Id. at 9 (citing

In re Kerr, 481 A.2d 1225 (Pa. Super. 1984)).

      In its opinion, the trial court provided the following explanation for its

conclusion that it lacked jurisdiction to further consider the dependency

petition filed by CYS.

             Thus, pursuant to [Rule 1191], a recommendation must be
      reviewed within seven days. The time constraints placed on the
      Court [are] because any other application of Rule 1911
      contradicts the goal of expediency required in dependency
      matters and would thwart the Court’s ability to function
      expeditiously in the best interests of the child. Finally, there is
      not authority to prevent the court from dismissing the action for
      failure to comply with Rule 1911.

            Here, the Court did not schedule the continued re-hearing
      until almost a month later while the child remained in foster
      custody awaiting finally adjudication. Thus, after examination of
      the time constraints, the goal of expediency in these matters,
      and the best interest of [the] child, the Court determined it was

                                     - 11 -
J-A21044-17


      in violation of Rule 1911 and that the child should              be
      immediately returned to the home of her biological parents.

                                      ***

            Therefore, the Court respectfully submits that it did not err
      in determining that its failure to comply with Rule 1911 left it
      without jurisdiction to continue further.

Trial Court Opinion, 4/20/17, at 9-10 (quotation marks and footnotes

omitted) (unpaginated).

      Importantly, neither Rule 1191, nor any Rule of Juvenile Court

Procedure, provides that a trial court loses jurisdiction over a dependency

matter if it commits a procedural error. To the contrary, the Rules provide

that procedural errors should be fatal to a dependency matter only in rare

circumstances. Our analysis of this issue is governed by Rule 1126, which

provides as follows.

      Rule 1126. Defects in Form, Content, or Procedure

      A child shall not be released, nor shall a case be
      dismissed, because of a defect in the form or content of the
      pleading or a defect in the procedures of these rules, unless
      the party raises the defect prior to the commencement of the
      adjudicatory hearing, and the defect is prejudicial to the rights of
      a party.

Pa.R.J.C.P. 1126 (emphasis added).

      Applying Rule 1126 to the facts of this case, the trial court had no

discretion to return Child to the care of Parents, or to dismiss CYS’s

dependency petition, unless it first determined that Parents raised the

court’s error prior to the commencement of the rehearing, and unless the

court’s error prejudiced the rights of Parents.     Our review of the record

                                     - 12 -
J-A21044-17



reveals that neither of these requirements was met.        Initially, the record

does not indicate that Parents raised the court’s failure to timely conduct a

rehearing until they filed their “Objections” in February 2017, after the

rehearing had already commenced on January 30, 2017.8            Moreover, the

record does not suggest that Parents suffered prejudice.        This Court has

defined prejudice as “‘any substantial diminution of a party’s ability to

properly present its case at trial.’” Keffer v. Bob Nolan's Auto Service,

Inc., 59 A.3d 621, 655 (Pa. Super. 2012), appeal denied, 69 A.3d 602 (Pa.

2013) (quoting Florig v. Estate of O'Hara, 912 A.2d 318, 325 (Pa. Super.

2006)), appeal denied, 929 A.2d 1162 (Pa. 2007). Here, we have uncovered

no evidence that Parents’ ability to present their case was impaired in any

way, let alone substantially, by the court’s delay in conducting the rehearing.

       Finally, we consider CYS’s third issue, in which it argues that the trial

court erred by preventing it from presenting testimony in support of its

dependency petition.        CYS’s Brief at 11-12.   CYS argues that the court

refused to hear the remainder of CYS’s evidence during the dependency

hearing, based on its conclusion that it lacked jurisdiction, and that courts
____________________________________________


8
  In their “Objections,” Parents averred that their counsel contacted court
administration regarding this issue “numerous times,” and that court
administration informed him that it “was brought to the Judge’s attention.”
Objections, ¶ 13, 34. However, in its opinion, the trial court found that
Parents raised this issue in their “Objections,” and made no mention of being
contacted by court administration.       Trial Court Opinion, 4/20/17, at 7
(unpaginated).




                                          - 13 -
J-A21044-17



“should only make decisions after they have heard all of the evidence being

offered by the parties.”9 Id.

       In its opinion, the trial court addressed this issue as follows.

             The child was removed from the custody of her parents
       due to allegations of sexual abuse by her brother.

             At the January 30, 2017 de novo hearing, Dr. Mary
       Carrasco testified that there were no physical indications of
       sexual abuse and that [a] discharge test for STDs came back
       negative.

             At the March 2, 2017, hearing Guardian Ad Litem stated
       that the child wished to go home.

              Finally, the minor child testified in chambers at the March
       2, 2017. The minor child testified that . . . her brother never
       touched her inappropriately and that she made it all up. She
       testified that she had only told this lie to her Mother and wasn’t
       sure how it was disseminated. Finally, she testified that she felt
       safe at home and wanted to go home to her biological parents.

             Given all the aforementioned information, this Court found
       that there was sufficient evidence to determine that the best
       interest of the child is to be returned to the custody of the
       biological parents.

             Therefore, for all the aforementioned reasons, this Court
       did not err . . . in determining that it was in the best interest to

____________________________________________


9
  As part of this issue, CYS argues that the trial court violated its right to
procedural due process. CYS’s Brief at 11-12. We reject CYS’s contention
that it has the right to procedural due process in the context of a
dependency hearing. See Commonwealth v. Turner, 80 A.3d 754, 764
(Pa. 2013) (explaining that procedural due process applies in situations
where government interferes with an individual’s life, liberty, or property
interest).




                                          - 14 -
J-A21044-17


      return the minor child to the custody of her parents without
      hearing additional evidence from [CYS].

Trial Court Opinion, 4/20/17, at 11 (citations to the record omitted)

(unpaginated).

      As noted above, trial courts in dependency matters must conduct

periodic permanency review hearings during which they assess, among other

things, whether the child remains dependent. See 42 Pa.C.S.A. § 6351(e)-

(f.1); Pa.R.J.C.P. 1607-1609. If a court concludes that a child is no longer

dependent, the court may terminate court supervision and return that child

to his or her parents. Pa.R.J.C.P. 1631. Nonetheless, to the extent the trial

court in this case concluded that Child is not dependent, or is no longer

dependent, the court erred by reaching that decision without providing CYS

with the opportunity to fully present its case. This Court has stated that trial

courts may not engage in the capricious disregard of competent and credible

evidence.     In re M.G., 855 A.2d 68, 73 (Pa. Super. 2004), reargument

denied (Sept. 3, 2004) (quoting In re Diaz, 669 A.2d 372, 375 (Pa. Super.

1995)).     Likewise, a court cannot simply refuse to hear evidence, without

ruling on whether that evidence is competent or credible, and then conclude

that a party has failed to meet its burden of proof.

      Based on the foregoing, we conclude that the trial court erred by

granting Parents’ “Request for De Novo Hearing.”       In the alternative, the

court erred by concluding that it lacked jurisdiction and dismissing CYS’s

dependency petition. Finally, to the extent the court concluded that Child is

not dependent, or is no longer dependent, the court erred by reaching this

                                     - 15 -
J-A21044-17



decision without permitting CYS to fully present its case.   Accordingly, we

must reverse the trial court’s March 2, 2017 order dismissing CYS’s

dependency petition for lack of jurisdiction, and reinstate Judge Dayich’s

December 28, 2016 order adjudicating Child dependent.        We caution that

this does not mean that Child should immediately be removed from her

home. Instead, the court should convene a permanency review hearing as

soon as possible, in order to assess whether Child remains dependent, and

whether Child should once again be placed in foster care.

      March 2, 2017 order reversed. December 28, 2016 order reinstated.

Case remanded for further proceedings consistent with this Opinion.

Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2017




                                   - 16 -